Title: From John Adams to Thomas Barclay, 23 August 1783
From: Adams, John
To: Barclay, Thomas


          Sir
            Paris August 23. 1783
          In Pursuance of the Instructions of Congress, Signified by Mr Morris their Superintendant of Finances, I have the Honour to inclose to you, an Account of the Bills of Exchange, accepted by me, in Holland in the Years 1780. 1781. 1782. & 1783.
          The Account of the Purchase of the Hotel des Etats Unis at the Hague, and of the Sums of Money, I have received, on Account of my Salary, which are all the remaining Accounts I have with the United States, Shall be Sent you in a few Days.
          With great Respect and Esteem I have the Honour to be, Sir, your / most obedient and most humble Servant
          John Adams
        